In an action by a wife for separation, wherein her husband interposed counterclaims for annulment and separation, the appeal is from so much of an order as awards temporary alimony of $200 a week and a counsel fee of $10,000. Order modified by striking from the second ordering paragraph the words and figure “ Ten Thousand ($10,000) ” and by substituting therefor the words and figure “Five 'Thousand ($5,000)”. As so modified, order insofar as appealed from affirmed, without costs. On the record before us, it is our opinion that an award of $5,000 as a counsel fee is adequate, particularly in view of the fact that respondent has been given leave to make a subsequent application to .the trial court for an additional allowance. This court’s fixation of the counsel fee at $5,000 is not intended to govern the trial court’s discretion if such subsequent application shall be made. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.